Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FOR IMMEDIATE RELEASE For further information contact: Fern Lazar/David Carey Lazar Partners Ltd. 1-(866) GIVEN-IR flazar@lazarpartners.com/ dcarey@lazarpartners.com Given Imaging Announces Change to Board of Directors YOQNEAM, Israel, April 30, 2007 - Given Imaging Ltd. (NASDAQ: GIVN), the global leader in capsule endoscopy, today announced that Mr. Doron Birger had notified the Company of his intention to step down as Chairman of the Board of Directors during the second quarter of 2007 to focus on his activities as the President and CEO of Elron Electronic Industries Ltd. Mr. Birger has served as the Company's Chairman since 2002 and will continue to serve as a Director of the Company. In addition, Mr. Eyal Lifschitz, who served as a Director since 2003, will be stepping down following the next annual shareholders meeting of the Company. The Board of Directors will consider the nomination of Mr. Israel Makov as a Director and its next Chairman. Mr. Makov most recently served as the President and Chief Executive Officer of Teva Pharmaceuticals Industries Limited, which he joined in 1995. Prior to joining Teva, Mr. Makov was Chief Executive Officer of Gottex from 1993 until 1995, Chief Executive Officer of Yachin Hakal Ltd. from 1991 until 1993, Chairman of Axiom Ltd. from 1987 until 1991 and founder, President and Chief Executive Officer of Interpharm Limited from 1979 until 1985. Mr. Makov has also been a Director of Bank Hapoalim Ltd. from October 2002 until February 2006, a Director of Ramot at Tel Aviv University Ltd. from 2001 until January 2006, and one of the founders and a director of the INNI-Israel National Nanotechnology Initiative since 2003. The Company also announced that its Board of Directors has nominated Mr. Arie Mientkavitch for election as a Director at its next annual meeting of shareholders. Mr. Mientkavitch has served as Deputy Chairman of IDB Holding Corporation since 2006. He has also served as Chairman of the Board of Directors of Elron Electronic Industries since January 2007 and in parallel as Chairman of the Board of Directors of Rafael Development Corporation Ltd., or RDC, and Clal Tourism Ltd. Mr. Mientkavich has also been Chairman of the Board of Directors of Gazit Globe (Development) Ltd. since 2006 and Deputy Chairman of Gazit Globe Ltd. since 2005. Prior to this, from 1997 through January 2006, Mr.
